DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It’s not clear as to the relationship of the housing and the rest of the structure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau (US 6607029) in view of Kado (US 8857179).

a HVAC unit (62+60+46, fig 5) configured to provide conditioned air; 
a housing (duct 28, fig 1) having an interior space (space in duct 28), an air inlet opening (inlet of duct 28, fig 1) fluidly interconnecting the HVAC unit to the interior space, a first air outlet opening (an outlet 30, fig 1) and a second air outlet opening (connection opening between duct 24 and duct 28, fig 1), both being fluidly connected to the interior space and wherein the housing includes an upstream side (the portion where inlet of duct 28 locates) and a downstream side (the portion where outlet 30 locates) that is opposite the upstream side, and wherein the inlet opening of the housing and the first air outlet opening of the housing are disposed on the upstream and downstream sides, respectively, of the housing (see fig 1); 
Danieau fails to teach a door at least partially disposed in the interior space of the housing, wherein the door is pivotal between first, second, third, and fourth positions; 
an electric motor operably connected to the door for moving the door to the first, second, third, and fourth positions, and wherein: 
when the door is in the first position, the door substantially blocks air from flowing out of the air distribution plenum through both the first air outlet opening and the second air outlet opening; 
when the door is in the second position, the door substantially blocks air flowing into the air distribution plenum through the air inlet opening from flowing through the first air outlet opening, and fluidly connects the air inlet opening; and the second air outlet opening to permit air flowing through the air inlet opening to flow out of the air distribution plenum through the second air outlet opening; and 

when the door is in the fourth position, the door fluidly connects the air inlet opening to the first air outlet opening and the second air outlet opening to permit air flowing into the air distribution plenum through the air inlet to flow out of the air distribution plenum through the first air outlet opening and through the second air outlet opening.
Kado teaches a door (144, fig 4) at least partially disposed in the interior space of the housing (housing of 140, fig 4), an air inlet opening (145, fig 4), a first air outlet opening (146a, fig 4) and a second air outlet opening (146b, fig 4) wherein the door is pivotal between first, second, third, and fourth positions (shown in fig 5E, 5C, 5B, and 5A respectively);
an electric motor (fig 4 and col 4 line 23, “motor 143”) operably connected to the door for moving the door to the first, second, third, and fourth positions, and wherein:
when the door is in the first position, the door substantially blocks air from flowing out of the air distribution plenum through the first air outlet opening and the second air outlet opening (see fig 5E);
when the door is in the second position, the door substantially blocks air flowing into the air distribution plenum through the air inlet opening from flowing through the first air outlet opening, and fluidly connects the air inlet opening, and the second air 
when the door is in the third position, the door substantially blocks air entering the air inlet opening from flowing through the second air outlet opening, and fluidly connects the air inlet opening and the first air outlet opening to permit air flowing through the air inlet to flow out of the air distribution plenum through the first air outlet opening (see fig 5B);
when the door is in the fourth position, the door fluidly connects the air inlet opening to the first air outlet opening and the second air outlet opening to permit air flowing into the air distribution plenum through the air inlet to flow out of the air distribution plenum through the first air outlet opening and the second air outlet opening (see fig 5A).
It would have been obvious at the time of filing to modify Danieau as taught by Kado by adding a flow control valve in the interior space of duct 28 in order for users to control the amount of air directed to outlet 30 or outlet 26 (for example, if only a person sitting in the rear seat and close to the window, he could choose to block air from flowing out of outlet 30, which directs air to the middle portion of the seat.  That way the user can get all the air from outlet 26.)
Regarding claim 3, Danieau in view of Kado teaches the second air outlet opening is disposed on a side (annotated figure 1) of the housing transverse to the upstream and downstream sides of the housing.

[AltContent: arrow][AltContent: oval][AltContent: textbox (A side for claim 4)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Upstream side)]
    PNG
    media_image1.png
    535
    606
    media_image1.png
    Greyscale

[AltContent: textbox (downstream side)]
[AltContent: textbox (Annotated figure 1)]

Regarding claim 4, Danieau in view of Kado teaches the door defines an upstream edge, a downstream edge opposite the upstream edge (upstream and downstream edge are two ends of Kado door 144), and a central portion (the location of motor 143 shown in Kado fig 4) between the upstream edge and the downstream edge, and wherein the door is pivotal about an axis extending the central portion (see Kado fig 5A-5F).
Regarding claim 5, Danieau in view of Kado teaches the housing includes a concave interior surface (curved interior surface portion of housing 140 between 146a & 146b in Kado fig 2) disposed between the first air outlet opening and second air outlet opening; the downstream edge of the door is positioned directly adjacent the concave interior surface when the door is in the fourth position (see Kado fig 5A).
Regarding claim 6, Danieau in view of Kado teaches the upstream edge of the door is disposed directly adjacent a central portion (central vertical line) of the air inlet opening when 
Regarding claim 9, Danieau in view of Kado teaches the concave interior surface is substantially cylindrical. (Examiner noted that the instant specification shows the concave interior surface 82 is not formed in a complete circular configuration.  The surface 82 has a curved surface with depth extending into paper as shown in applicant’s figures 3-6.  Therefore in interpreting the limitation “cylindrical” based on the applicant’s configuration, examiner interpreting that a curved surface would be considered to be “cylindrical”.  Therefore the concave interior surface as defined above is cylindrical and therefore meets the limitation.)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau (US 6607029) in view of Kado (US 8857179), further in view of Nilsson (US 4519302).
Regarding claim 7, Danieau in view of Kado teaches all the limitations of claim 6, and the door is substantially planar (see Kado fig 4.  Cross sectional view of door 144 is substantially planar).
Danieau in view of Kado fails to teach the door includes a substantially rectangular peripheral edge.
Nilsson teaches a door (22, fig 1) having a substantially rectangular peripheral edge (col 3 lines 19-21, “The distribution flap 2…comprises a substantially flat rectangular plate”)
It would have been obvious at the time of filing to modify Danieau in view of Kado as taught by Nilsson by having the door to include a rectangular peripheral edge in order to allow the door to match a cylindrical air distribution plenum interior surface.
Regarding claim 8, Danieau in view of Kado, Nilsson teaches the housing includes an upstream sidewall and a downstream sidewall (annotated figure 2), a first side wall and a second sidewall that is opposite the first sidewall (a first side wall and a second opposite sidewall are inherently provided in order to form support for valve 144 and walls/blocks 148a-c in Kado), the first sidewall and the second sidewall both extending between the upstream sidewall and downstream sidewall, wherein both the first sidewall and the second sidewall include inwardly-extending engagement surfaces (curved surfaces of 148a-148c, Kado fig 4) that engage the door adjacent the peripheral edge of the door when the door is in the first and fourth positions (see Kado fig 5E and 5A) “to form a seal along the peripheral edge of the door” (Seal is formed because Kado fig 5A and 5E shows that door is in close contact with curved surfaces of 148a-148c).
[AltContent: textbox (An upstream wall)][AltContent: arrow][AltContent: ]
[AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    535
    606
    media_image1.png
    Greyscale

[AltContent: textbox (A downstream wall)]
[AltContent: textbox (Annotated figure 2)]


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau (US 6607029) in view of Kado (US 8857179), further in view of Torok (US 20200148030).
Regarding claim 10, Danieau in view of Kado teaches all the limitations of claim 1, the door comprising a first door (the door as defined is the first door); the electric motor comprising a first electric motor (the motor as defined is the first motor).
Danieau in view of Kado fails to teach the air distribution plenum further including a second door and a second electrical motor operably connected to the second door; wherein the housing includes a divider wall dividing the interior space into first and second interior spaces, wherein the first and second interior spaces are fluidly connected to the air inlet opening, and wherein the first air outlet and the second air outlet are both fluidly connected to the first interior space, the housing further including third and fourth air outlet openings fluidly connected to the second interior space; 
wherein the first door is disposed in the first interior space; 
wherein the second door is disposed in the second interior space; and 
wherein the second electric motor is configured to move the second door to first, second, third, and fourth positions to selectively block both the third air outlet opening and the fourth air outlet opening when in the first position, block only the third air outlet opening when in the second position, block only the fourth air outlet opening when in the third position, and permit air flow out through both the third air outlet opening and the fourth air outlet opening when in the fourth position.
Torok teaches an air distribution plenum (10, fig 1&2) further including a second door and a second electrical motor operably connected to the second door (see fig 13, there are two sets of door and two sets of actuators/motors.  Therefore the second door and the second electric motor is for the right door of fig 1);
wherein the housing includes a divider wall (400, fig 7-8) dividing the interior space into first and second interior spaces (interior space of first portion 112 and interior space of second portion 114, fig 1), wherein the first and second interior spaces are fluidly connected to an air inlet opening (inlet opening of channel 116, fig 2), and wherein the first air outlet and the second air outlet are both fluidly connected to the first interior space (see fig 1&2), the housing further including third and fourth air outlet openings (outlet opening of channel 104 and outlet opening of channel 106, fig 1) fluidly connected to the second interior space; 
wherein a first door (door 200) is disposed in the first interior space; 
wherein a second door (another set of door 200)  is disposed in the second interior space; and 
wherein the second electric motor is configured to move the second door to first, second, third, and fourth positions to selectively block both the third air outlet opening and the fourth air outlet opening when in the first position (see fig 14-15), block only the third air outlet opening when in the second position (see fig 16-17), block only the fourth air outlet opening when in the third position (see fig 18-19), and permit air flow out through both the third air outlet opening and the fourth air outlet opening when in the fourth position (see fig 20-21).
It would have been obvious at the time of filing to modify Danieau in view of Kado as taught by Torok by incorporating a second set of flow control door in order to control airflow in the second set of duct 28 and 24 (Danieau teaches symmetric duct configurations of 24+28.  Torok also teaches symmetric structure that has one flow control door in each of the two symmetric flow ducts.  Therefore when modified Danieau would have one door in each of symmetric duct configurations)
Regarding claim 11, Danieau in view of Kado, Torok teaches the first and second interior spaces have substantially the same sizes and shapes; the first and second doors have substantially the same sizes and shapes (Torok [0037] states “The second portion 114 of the housing 100 may be substantially identical to a mirror reflection of the first portion 112 of the housing 100”.).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau (US 6607029) in view of Torok (US 20200148030).
Regarding claim 12, Danieau teaches a motor vehicle (abstract line 1, “a motor vehicle”) having a passenger compartment (space inside vehicle) and first and second row seats (col 3 lines 62 and 64, “front seats…rear seat passengers”) disposed in the passenger compartment, and a ventilation system for motor vehicles comprising: 
a HVAC unit (62+60+46, fig 5) configured to provide conditioned air;
an air duct (74+78, fig 5) extending from the HVAC unit;
an air distribution plenum (formed by two ducts 28, fig 1) disposed between left and right seats of the first row of seats (as seen in fig 2),
the air distribution plenum having an air inlet opening (inlet of duct 28, fig 1) fluidly connected to the air duct and a first air outlet opening (an outlet 30, fig 1) and a second air outlet opening (connection opening between duct 24 and duct 28, fig 1) 
Danieau fails to teach the air distribution plenum including a movable door member that is configured to substantially block both the first air outlet opening and the second air outlet openings opening when the movable door member is in a first position, block only the first air outlet opening when the movable member is in a second position, block only the second air outlet opening when the movable member is in a third position, and to permit air to flow through both the first air outlet opening and the second air outlet opening when the movable member is in a fourth position.
Torok teaches an air distribution plenum including a movable door member (200, fig 2) that is configured to substantially block both a first air outlet opening (an outlet opening of space occupied by door 200 that leads to channel 118, fig 2) and a second air outlet opening (an outlet opening of space occupied by door 200 that leads to channel 120, fig 2) when the movable door member is in a first position (see fig 14-15), block only the first air outlet opening when the movable member is in a second position (see fig 18-19), block only the second air outlet opening when the movable member is in a third position (see fig 16-17), and to permit air to flow through both the first air outlet opening and the second air outlet opening when the movable member is in a fourth position (see fig 20-21).
It would have been obvious at the time of filing to modify Danieau as taught by Torok by adding a flow control valve in an interior space of duct 28 in order for users to control the amount of air directed to outlet 30 or outlet 26 (for example, if only a person sitting in the rear seat and close to the window, he could choose to block air from flowing out of outlet 30, which directs air to the middle portion of the seat.  That way the user can get all the air from outlet 26.)
Regarding claim 13, Danieau in view of Torok the first air outlet opening is fluidly connected to a floor vent (Danieau 22, fig 1) that is positioned at a lower height than a panel vent (Danieau 18, fig 1).
Regarding claim 14, Danieau in view of Torok teaches an electric motor (Torok 300, fig 1 and 11) operably connected to the movable door member; and a controller operably connected to the electric motor, wherein the controller (Torok 502, fig 13) is configured to cause the electric motor to move the movable member to the first, second, third, and fourth positions.
Regarding claim 15, Danieau in view of Torok teaches at least one forward duct (Danieau 16+24, fig 1) fluidly connected to the HVAC unit for supplying air from the HVAC unit to a front row seat of a vehicle (duct 16 supply air to front vent 18 in Danieau fig 1); and wherein: the at least one forward duct is configured to supply air from the HVAC unit to second row vents ( The air is capable of flowing to the second row of a motor vehicle from duct 24 in Danieau fig 1).
Regarding claim 16, Danieau in view of Torok teaches the air distribution plenum includes a housing having an interior space;
the movable door member comprises a first door (the door as defined is a first door);
the electric motor comprises a first electric motor (the electric motor as defined is a first electric motor.  Also Torok fig 13 shows electrical controller for controlling the actuator 300 that operates door 200, it is inherent that the mode actuator is an electrical type of actuator, therefore actuator 300 is an electric motor);
the air distribution plenum further including a second door and a second electrical motor operably connected to the second door (see Torok fig 13, there are two sets of door and two sets of actuators/motors.  Therefore the second door and the second electric motor is for the right door of fig 1.  Also Torok [0037] states “The second portion 114 of the housing 100 may be substantially identical to a mirror reflection of the first portion 112 of the housing 100”);
wherein the housing includes a divider wall (Torok 400, fig 7-8) dividing the interior space into first and second interior spaces (interior space of first portion 112 and interior space of second portion 114, Torok fig 1), wherein the first and second interior spaces are fluidly connected to the air inlet opening (See Torok fig 1.  Also Torok [0030] lines 4-6, “The HVAC zone assembly includes a housing including an inlet channel and multiple outlet or vent channels”.  There’s only one inlet opening according to that passage), and wherein the first and second air outlet openings are fluidly connected to the first interior space, the housing further including a third air outlet opening (an outlet opening of space occupied by door 200 that leads to channel 104, Torok fig 1) and a fourth air outlet opening (an outlet opening of space occupied by door 200 that leads to channel 106, Torok fig 1), both being fluidly connected to the second interior space;
wherein the first door is disposed in the first interior space;
wherein the second door is disposed in the second interior space (see fig Torok 1-5.  First door is in the first interior space as defined.  The second door, by symmetry and see in fig 1, would be in the second interior space.  Also Torok [0037] states “The second portion 114 of the housing 100 may be substantially identical to a mirror reflection of the first portion 112 of the housing 100”.  Therefore it is inherent that the second door is disposed in the second interior space.);	
and wherein the second electric motor is configured to move the second door to first, second, third, and fourth positions to selectively block both the third and fourth air outlet openings, block only the third air outlet opening, block only the fourth air outlet opening, and permit air flow out through both the third and fourth air outlet openings, respectively (as explained in claim 1 and Torok [0037] states “The second portion 114 of the housing 100 may be substantially identical to a mirror reflection of the first portion 112 of the housing 100”.  Therefore the second electric motor functions just like the first motor.).
Regarding claim 17, Danieau in view of Torok teaches the first, second, third, and fourth air outlet openings are configured to supply air from the HVAC unit to a second row of seats of a motor vehicle (Danieau teaches four air outlet openings 34+30 capable of supplying air to rear seats as shown in fig 1). 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau (US 6607029) in view of Torok (US 2020014803).
Regarding claim 18, Danieau teaches a motor vehicle having a passenger compartment (abstract line 1, “motor vehicle cabin”) and first and second row seats (col 2 line 48, “front seat positions and the rear seat positions”) disposed in the passenger compartment, and a ventilation system including:
a HVAC unit (62+60+46, fig 5) positioned in front of the first row seats;
an air duct (74+78, fig 5) extending from the HVAC unit;
an air distribution plenum (space occupied by valve 94 shown in fig 5) having an air inlet (inlet opening of space occupied by valve 94 shown in fig 5) fluidly connected to the air duct and a first outlet opening (opening downstream of valve 94 that leads to duct 28 shown in fig 5) and a second air outlet opening (opening downstream of valve 94 that leads to duct 32 shown in fig 5), the air distribution plenum including a movable member (94, fig 5) configured block only the first air outlet opening in a second position (shown in fig 5), block only the second air outlet opening in a third position (shown in fig 10), and permit air to flow through both the first air outlet opening and the second air outlet opening when in a fourth position (shown in fig 9). 
Danieau fails to teach the door is configured to substantially block both the first air outlet opening and the second air outlet opening when in a first position.
Torok teaches a door (200, fig 2) configured to block both (see fig 14-15) a first air outlet opening (outlet opening of channel 118, fig 2) and a second air outlet opening (outlet opening of channel 120, fig 2).
It would have been obvious at the time of filing to modify Danieau as taught by Torok by adding an addition valve in the connection area of pipe 24 and 28 in order to provide an addition airflow control mechanism to allow users to control airflow amount out of middle outlet 30 or side outlet 26.
Regarding claim 19, Danieau in view of Torok teaches the motor vehicle includes a center console structure (Danieau col 4 line 12, “central console”) extending through a central portion of the passenger compartment (central portion as shown in fig 1); and the air duct is disposed in the center console structure (Danieau col 4 lines 8-12, “The middle rear distribution ducts 28 are open through middle vents 30…a horizontal extension of the central console”).
Regarding claim 20, Danieau in view of Torok teaches the air distribution plenum includes four air outlet openings (two sets of openings downstream of valve 94 that leads to duct 28 shown in fig 5 and two sets of openings downstream of valve 94 that leads to duct 32) that are fluidly connected to the air inlet (inlet 102 of Torok fig 1.  Also Torok [0030] lines 4-6, “The HVAC zone assembly includes a housing including an inlet channel and multiple outlet or vent channels”.), and wherein the air distribution plenum is configured to permit air flow out of only a selected one of the four air outlet openings, any two of the four air outlet openings, any three of the four air outlet openings, and to simultaneously block air flow out of all four air outlet openings; wherein the four air outlet openings including the first air outlet opening and second air outlet opening (See Torok fig 14-21, Torok teaches valve 200 can either block or open a first air outlet opening or a second air outlet opening.  Torok fig 13 shows that two valves are controlled independently.  Therefore Torok’s structure is capable of performing the claimed functions.), wherein the four air outlet openings include the first air outlet opening and the second air outlet opening.
Regarding claim 21, Danieau in view of Torok teaches a housing (entire housing of Danieau 12, fig 2) including an upstream side (the side where valve 94 is located) and a downstream side (the side downstream of Danieau valve 94) that is opposite the upstream side, and wherein the inlet opening of the housing and the first air outlet opening of the housing are disposed on the upstream and downstream sides, respectively, of the housing (see Danieau fig 2).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejection above for new rejections as necessitated by claim amendment.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Danieau is modified by adding a valve at the connection between duct 28 and 24.  By adding a flow control valve in an interior space of duct 28 in Danieau, it would allow users to control the amount of air directed to outlet 30 and/or outlet 26 (for example, if only a person sitting in the rear seat and close to the window, he could choose to block air from flowing out of outlet 30, which directs air to the middle portion of the seat.  That way the user can get all the air from outlet 26.).  
In response to applicant's argument about “bodily incorporation” of teaching, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the modification was not intended to bodily incorporating Torok’s system into Danieau.  Rather, the combination is only for adding a valve at the connection of two ducts.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                   

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762